NOT PRECEDENTIAL



          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    _____________

                         No. 13-1608
                        _____________

                    STEPHEN J. BURDA,
                                Appellant

                               v.

          COMMONWEALTH OF PENNSYLVANIA,
            DEPARTMENT OF CORRECTIONS;
DAVID A. VARANO; ROBERT MCMILLAN; RHONDA M. ELLETT
                    ____________

        On Appeal from the United States District Court
              for the Middle District of Pennsylvania
                 District Court No. 4-11-cv-00500
      District Judge: The Honorable Christopher C. Conner

       Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                     November 21, 2013

   Before: AMBRO, SMITH, and CHAGARES, Circuit Judges

                   (Filed: December 3, 2013)


                   _____________________

                          OPINION
                   _____________________
SMITH, Circuit Judge.

      Stephen J. Burda is a former employee of the Pennsylvania Department of

Corrections (“DOC”) at the State Correctional Institution at Coal Township (“SCI-

Coal Township”). He was terminated from his position as a Corrections Electrical

Trade Instructor on or around June 23, 2010.

      On March 18, 2011, Burda filed this action in the United States District

Court for the Middle District of Pennsylvania against the Commonwealth of

Pennsylvania, DOC, SCI-Coal Township, and the following DOC employees:

David A. Varano, Robert McMillan, and Rhonda M. Ellett (collectively,

“defendants”). Burda’s complaint alleges the following causes of action: (1) gender

discrimination in violation of Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e et seq.; (2) age discrimination in violation of the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.; (3)

retaliation in violation of Title VII and the ADEA; (4) creation of a hostile work

environment in violation of Title VII and the ADEA; (5) age and gender

discrimination in violation of the Pennsylvania Human Relations Act (“PHRA”),

43 P.S. §§ 951–963; and (6) claims under 42 U.S.C. § 1983 for violations of the

First, Fourth, and Fourteenth Amendments of the United States Constitution.1

      At the close of discovery, defendants filed a motion for summary judgment



                                        2
with respect to all of Burda’s claims. After briefing on the motion was completed,

the District Court referred the motion to Magistrate Judge Mildred E. Methvin. In a

detailed Report and Recommendation (“R&R”) dated January 4, 2013, Judge

Methvin recommended that defendants’ motion for summary judgment be granted.

The District Court then reviewed the R&R in accordance with the guidelines set

forth by this Court in Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987).

After its review, the District Court adopted the R&R and granted defendants’

motion for summary judgment. This appeal followed.2

       For substantially the reasons set forth in the thorough R&R adopted by the

District Court, we conclude that the District Court appropriately granted summary

judgment in favor of defendants. The undisputed facts do not support Burda’s

claims, and Burda failed to proffer evidence sufficient to satisfy the applicable

burdens of proof. Accordingly, we will affirm the judgment of the District Court.




1
  Burda’s complaint also asserted claims for conspiracy under 42 U.S.C. §§ 1981 and 1983, but
Burda withdrew those claims before the District Court and he does not raise them on appeal.
2
  The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343. We have jurisdiction
under 28 U.S.C. § 1291. “We exercise plenary review over the District Court’s grant of summary
judgment and apply the same standard that the District Court would apply.” Burton v. Teleflex
Inc., 707 F.3d 417, 424–25 (3d Cir. 2013) (citing Howley v. Mellon Fin. Corp., 625 F.3d 788,
792 (3d Cir. 2010)).
                                               3